Citation Nr: 1209214	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-42 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic, bilateral ear infections.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969, which included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.  

The Veteran and his friend, a fellow service member, testified at a hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's service connection claims for chronic ear infections, bilateral hearing loss, and tinnitus are adjudicated.

At the outset, the Board notes that the Veteran has continuously asserted that he received in-patient treatment for an ear infection at the 93rd Evacuation Hospital in Long Binh, Vietnam during his period of Vietnam service, as reflected in statements received in February 2008 and September 2008, as well as during his 2011 Board hearing testimony.  Moreover, the Veteran's fellow service member recounted visiting the Veteran during his in-service hospitalization in an August 2008 statement and during the Veteran's 2011 Board hearing.  However, while the Veteran's service treatment records reflect his treatment for two episodes of right otitis media during his period of Vietnam service, they do not include records from his reported in-service hospitalization for otitis media.  Moreover, no efforts to obtain these treatment records have been made.  Accordingly, the RO/AMC should contact the Veteran and request that he provide the approximate dates of this in-patient treatment, so that appropriate records requests may be made.

Furthermore, while the Veteran has been afforded VA audiological and ear disease examinations to address the etiology of his claimed chronic ear infections, bilateral hearing loss, and tinnitus, the Board finds that addendum medical opinions should be obtained after the completion of this requested development.  In that regard, the Board finds that this reported in-patient treatment is relevant to the Veteran's chronic ear infection claim, as the VA ear disease examiner opined that the Veteran's claims file failed to reflect evidence of the Veteran developing a chronic condition during service and cited the lack of any records corroborating the Veteran's report of an in-service hospitalization.  These reported in-patient treatment records are also potentially relevant to the Veteran's bilateral hearing loss and tinnitus service connection claims.  At his Board hearing, the Veteran testified that when seeking in-patient care for his ear infection, he was advised that his condition could affect his hearing.  Moreover, when filing his tinnitus service connection claim, he reported this in-patient treatment as treatment for tinnitus.

Furthermore, the Board notes that a review of the medical opinions rendered in conjunction with the Veteran's VA ear disease and audiological examinations fails to reflect either examiner's consideration of the Veteran's report of experiencing hearing loss; running ears; and ear, nose, or throat trouble when completing his separation medical history report.  As no audiometric testing was conducted on the Veteran's separation from service, the Board finds that these reports have heightened value.  Thus, the addendum medical opinions should include consideration of this evidence, as well.

The record further reflects that the Veteran's VA treatment records were last obtained in September 2009 and that no efforts have been made to obtain the Veteran's comprehensive treatment records from either his private treating audiologist, who authored a letter on the Veteran's behalf in February 2008, nor his private treating internist, who authored a letter on the Veteran's behalf in April 2009.  Thus, efforts to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to provide the approximate dates of his reported in-service hospitalization at the 93rd Evacuation Hospital in Long Binh, Vietnam for an ear infection.  Thereafter, the RO/AMC should contact the appropriate entity to request the Veteran's in-patient treatment records from this medical facility.  Document for the claims file attempts made and responses received.

2.  The RO/AMC should contact the Veteran and request that he complete and return release forms to allow VA to obtain his relevant treatment records from his private treatment providers, to include the following:

(1) 	Dr. Sanford R. Dolgin
	4655 Keysville Avenue
	Spring Hill, FL 34608

(2)  Dr. Baldev Gupta
	3700 West Road
	Trenton, MI 48183

3.  The RO/AMC should obtain the Veteran's VA treatment records from September 2009 to the present.

4.  After completion of the requested development as outlined above, the RO/AMC should return the Veteran's claims file to the VA examiner who conducted the Veteran's 2008 VA ear disease examination to obtain an addendum medical opinion.  If this VA examiner is not available, the Veteran's claims file should be provided to an appropriate VA medical professional.  If it is determined that a VA examination is necessary in order to render the requested opinion, that should be accomplished.

The examiner should review the Veteran's claims file, including:  the Veteran's documented in-service treatment for ear infections; his service discharge report of medical history noting running ears; hearing loss; and ear, nose, or throat trouble; the Veteran's wife's report that the Veteran experienced ear sensitivity when she met him in January 1970 (several months after his discharge from service); the Veteran's lay statements regarding intermittent ear infections since service discharge; the April 2009 letter from the Veteran's private treating internist; and the Veteran's private and VA treatment records.

Then, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic ear infections had their initial onset in or are otherwise related to service.  The examiner is also asked to opine whether it is at least as likely as not that the Veteran's diagnosed tinnitus and bilateral hearing loss are related to his chronic ear infections.

A complete rationale should be provided for any opinion expressed.  If it is determined that a sound medical opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be provided, to include the recitation of the additional facts necessary to render a non-speculative opinion.

5.  Thereafter, the RO/AMC should return the Veteran's claims file to the VA examiner who conducted the Veteran's 2008 VA audiological examination to obtain an addendum medical opinion.  If this VA examiner is not available, the Veteran's claims file should be provided to an appropriate VA medical professional.  If it is determined that a VA examination is necessary in order to render the requested opinion, that should be accomplished.

The examiner should review the Veteran's claims file, including: the Veteran's affirmation of experiencing hearing loss; running ears; and ear, nose, or throat trouble on separation from service; the Veteran's wife's report that the Veteran experienced ear sensitivity when she met him in January 1970 (several months after his discharge from service); the February 2008 letter from the Veteran's private treating otolaryngologist; the Veteran's private and VA treatment records; and the VA addendum medical opinion obtained pursuant to this remand.

Then, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that either the Veteran's bilateral hearing loss or tinnitus had its initial onset in or are otherwise related to service, to include noise exposure.  A complete rationale should be provided for any opinion expressed.  If it is determined that a sound medical opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be provided, to include the recitation of the additional facts necessary to render a non-speculative opinion.

6.  Thereafter, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


